Citation Nr: 0523829	
Decision Date: 08/30/05    Archive Date: 09/09/05	

DOCKET NO.  05-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for an effective date prior to June 10, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to April 30, 1999, 
for the grant of service connection for degenerative disc 
disease with disc herniation at L4-L5 and L5-S1 and 
radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, that denied the benefits sought 
on appeal.  The veteran, who had active service from November 
1942 to December 1945, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for an effective date prior to 
June 10, 1999, for the grant of service connection for PTSD 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.  

2.  An informal claim for service connection for a back 
disorder was received on April 30, 1999.  

3.  A rating decision dated in October 1999 granted service 
connection for the veteran's back disability effective April 
30, 1999.  

4.  The evidence received since the October 1999 rating 
decision, by itself or in conjunction with the previously 
considered evidence, does not relate to an unestablished back 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which granted service 
connection for degenerative disc disease with disc herniation 
at L4-L5 and L5-S1 and bilateral radiculopathy effective 
April 30, 1999, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the RO's October 1999 
rating decision is not new and material, and the claim for an 
effective date prior to April 30, 1999, for the grant of 
service connection for degenerative disc disease with disc 
herniation at L4-L5 and L5-S1 and bilateral radiculopathy is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, an October 2003 
letter provided to the veteran prior to the February 2004 
rating decision on appeal in this case effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
Informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran to provide any 
evidence in his possession that pertains to his claim.  The 
Board would also observe that following receipt of the 
October 2003 letter from the RO to the veteran and receipt of 
the Statement of the Case issued after the February 2004 
rating decision neither the veteran or his representative 
have argued that any possible error or deficiency in the VCAA 
notice had prejudiced the veteran in the adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2004).  
Therefore, under these circumstances the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence in this case consists of 
evidence of claims the veteran filed for service connection 
for a back disorder as well as any evidence that the veteran 
expressed disagreement with the effective date signed by the 
October 1999 rating decision that granted service connection 
for his back disability.  That evidence is associated with 
the claims file.  Significantly, following the issuance of 
the Statement of the Case the veteran submitted a statement 
dated in November 2004 in which he specifically indicated 
that he had submitted all evidence that he had in support of 
his appeal and did not identify any additional evidence that 
needed to be obtained in order to fairly decide his claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

Historically, a May 1946 rating decision first considered and 
denied the veteran's claim for service connection for a back 
disorder.  The veteran was notified of that determination and 
of his appellate rights by way of a letter dated in May 1946.  
The veteran subsequently requested that his claim for service 
connection for a back disorder be reopened in 1950, 1951 and 
1984, and rating decisions dated in March 1950, May 1951 and 
November 1984 continued the denial of service connection for 
a back disorder.  Following the November 1984 rating decision 
no further communication was received from the veteran or his 
representative until April 30, 1999, when his representative 
indicated that the veteran wished to file an informal claim 
for increased compensation benefits.  The veteran's 
representative subsequently indicated in a June 1999 
statement that the veteran wished to reopen claims which 
included a claim for service connection for a back disorder.  
While a rating decision dated in August 1999 initially 
continued the denial of service connection for a back 
disorder, a rating decision dated in October 1999 granted 
service connection for the veteran's currently 
service-connected back disability and assigned a 40 percent 
evaluation effective April 30, 1999.  The veteran was 
notified of the October 1999 rating decision, but did not 
appeal.  As such, the October 1999 rating decision represents 
a final decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103;

Under VA laws and regulations, a specific claim in the form 
described by the VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an attempt to apply for 
one or more benefits under laws administered by the VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress, or some other person acting as next 
friend of a claimant who was not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefits sought.  38 C.F.R. § 3.155(a).  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Based on this record, the Board finds that the RO was correct 
in assigning April 30, 1999, as the effective date for the 
grant of service connection for a back disability.  Following 
earlier final adjudications of claims for service connection 
for a back disorder, the April 30, 1999 statement from the 
veteran's representative represented the next indication that 
the veteran desired to file a claim for VA benefits.  While 
the April 30, 1999, statement did not specify the benefit 
sought, the June 1999 statement, received approximately two 
months after the April 30, 1999 statement from the veteran's 
representative did specify the benefit sought.  The RO then 
adjudicated the veteran's claim and the October 1999 rating 
decision granted service connection for the veteran's back 
disability, effective April 30, 1999, the date the veteran 
indicated a desire to file a claim for VA benefits.  

Furthermore, as a general rule, a final claim shall only be 
reopened and reviewed if new and material evidence is 
presented or secured after the date of the final claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

However, the only evidence submitted in connection with the 
veteran's request to revisit the effective date assigned by 
the October 1999 rating decision is evidence that is 
cumulative or duplicate.  This evidence includes statements 
previously considered by the RO in prior adjudication, as 
well as more recent statements which are essentially to the 
effect that he sustained a back injury during service, as 
well as a February 1950 statement from a private physician 
and a copy of a May 1946 letter from the RO to the veteran 
notifying him of the initial denial of service connection for 
a back disorder.  None of this evidence constitutes new and 
material evidence as none of the evidence demonstrates that 
the veteran filed a claim for service connection between the 
date of the November 1984 rating decision and the April 30, 
1999 statement from his representative indicating an intent 
to file a claim for service connection.  In addition, none of 
that evidence serves to demonstrate that the veteran 
disagreed with the effective date assigned by the October 
1999 rating decision within one year of the date of that 
decision.  

Consequently, the Board finds that the RO was correct in 
assigning April 30, 1999, as the effective date for the grant 
of service connection for a back disorder and in declining to 
reopen that previously denied claim.  Accordingly, the 
veteran's appeal must be denied.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for an effective date prior to April 30, 1999 for 
the grant of service connection for degenerative disc disease 
with disc herniation at L4-L5 and L5-S1 and bilateral 
radiculopathy, and the appeal is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an effective date prior to June 10, 1999 
for the grant of service connection for PTSD discloses a need 
for further development prior to final appellate review.  In 
this regard, the Board is of the opinion that the evidence of 
record raises an inextricably intertwined claim of clear and 
unmistakable error in the September 1999 rating decision that 
granted service connection for PTSD that must be adjudicated 
prior to appellate review of this issue.  

In this regard, the September 1999 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective June 10, 1999.  However, the February 
2004 rating decision and the Statement of the Case both 
informed the veteran that the effective date assigned for the 
grant of service connection was April 30, 1999, the date of 
his informal claim.  The Board would also observe that the 
February 2004 rating decision actually reflects that the 
effective date for the 50 percent evaluation for the 
veteran's PTSD was June 10, 1999, and the VA Form 21-8947 
(Compensation and Pension Award) dated in November 1999 
appears to reflect that as of May 1, 1999, the veteran was 
only in receipt of compensation for his service-connected 
back disability.  As such, the Board believes that the 
evidence raises a question of clear and unmistakable error in 
the September 1999 rating decision based on the information 
provided to the veteran in the February 2004 rating decision 
and the Statement of the Case.  Simply put, the effective 
date for the grant of service connection for PTSD cannot be 
both April 30, 1999 and June 10, 1999.  Therefore, the Board 
believes the RO should address this matter prior to further 
appellate review of whether new and material evidence has 
been submitted to reopen a claim for an effective date prior 
to June 10, 1999, for the grant of service connection for 
PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The RO should adjudicate the inextricably 
intertwined claim of whether there was 
clear and unmistakable error in the 
September 1999 rating decision in 
assigning June 10, 1999, as the effective 
date for the grant of service connection 
for PTSD.  The veteran should be notified 
of the decision and of his appellate 
rights.  If the veteran expresses 
disagreement with the decision and 
submits a Substantive Appeal after the 
issuance of a Statement of the Case, this 
issue should be included in the current 
appeal.  

The purpose of this REMAND is to obtain additional 
adjudication of an inextricably intertwined claim, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument he desires 
to have considered in connection with this matter.  No action 
is required of the veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


